Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 9-10, 31-32, 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed food nutrition system. 
The closest prior art of record is Cole (US Patent 6277092) in view of Verkaart (US Patent 4900308). The combination of Cole and Verkaart teaches a food nutrition system comprising: a container defining a drip chamber; a gravity fed port fluidically communicating with said drip chamber at a bottom portion thereof; a gastric tube connected to said port at one end, said gastric tube having another end configured for placement within the gastric cavity of a patient; and a fluid introduction port in said chamber fluidically communicating with a source of nutritive fluid; said drip chamber comprising a gas-permeable membrane that is resistant to liquid passage therethrough, the gas-permeable membrane gravitationally above the fluid introduction port. 
The combination does not teach or render obvious a food nutrition system wherein the membrane has a moisture vapor transmission rate value (MVTR) of greater than approximately 300 g/m2/day. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783